PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/925852
Filing Date: 7/10/2020
Appellant(s): Harrell, Daniel, C.



__________________
Christina Sperry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 22, 24-30, 39-41, 43-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickson (US 20040182921).
 Claims 31-34, 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickson (US 20040182921) in view of Gatto (US 5546523).  Claims 32-33, 36-37 in the Final Office Action are listed as rejected over Dickson (US 20040182921) and also rejected over Dickson (US 20040182921) in view of Gatto (US 5546523).  It is respectfully submitted that at the time of the Final Office Action was written, the rejection of claims 32, 33, 36, and 37 was inadvertently left under the rejection heading over Dickson (US 20040182921) and should have been removed therefrom.  These claims 32, 33, 36, and 37 which are dependent on claim 31 have been correctly placed under the rejection heading of Dickson (US 20040182921) in view of Gatto (US 5546523) in the Final Office Action.
 Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dickson (US 20040182921) in view of Giacaman (US 20040260425)

(3) Response to Argument
Independent claim 22:
Appellant argues that “Dickson fails to render claim 22 obvious for at least three reasons: (a) it would not have been obvious to modify Dickson in view of itself to include the recited "controller," (b) it would not have been obvious to modify Dickson in view of case law to include the recited "POS module," and (c) Dickson fails to disclose the recited "POS module."”
(a) it would have been obvious to modify Dickson in view of itself to include the recited "controller"
Applicant further argues that 
As discussed above, in rejecting claim 22 the Examiner requires modifying the Figure 4 embodiment of Dickson in view of the Figure 5 embodiment of Dickson so the fuel dispenser 130 of Figure 4 includes the interface controller 144 of Figure 5. Id. at p. 2-3. The only reason for this modification provided by the Examiner is to relieve processing burden on the site controller 110. Id. However, this reason lacks the rational underpinning required to establish a prima facie case of obviousness, as discussed further below. Moreover, Appellant cannot identify any reason for such a modification (other than impermissible hindsight in which the present application is used as a roadmap). MPEP §§ 2141.01, 2142, 2145 (discussing improper hindsight reasoning). A person of ordinary skill in the art would therefore not have modified Dickson as proposed, thus requiring withdrawal of the rejection.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, as per Dickson, interface controller 144 may be associated with payment interfaces, such as a magnetic card reader or wireless payment interface … receives information from the card reader module 130. This information is transferred to the site controller 110, which, if the transaction is authorized, provides an authorization signal used by fuel dispenser controller 144 to enable the dispensing hardware and associated electronics 142 (Dickson, par. 45). As can be seen Dickson suggests that it is well known and desirable to have different controllers for a fuel dispenser, each is tasked to perform different functions.  The controller 144 is specifically tasked with gathering payment card data and then transfer this data to the POS controller 110 (aka site controller 110) for a final fuel dispensing decision (par. 45).
As to Appellant’s argument that the controller 144 being useless and the proposed modification lacks rational to establish proper obviousness rejection, it is respectfully submitted that Dickson demonstrates that there is a desire to incorporate an additional controller 144 for card and other payment interfaces signifies that additional processing relating to the card and payment interface is not desired to be done by the POS controller 110, thus providing a proof that processing burden may be a factor for the incorporation of the controller.  This additional controller can be placed inside or outside of the dispenser 140 (Fig. 5, 9).  Furthermore, the fact that a combination would not be made by businessmen for economic reasons does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In reFarrenkopf,713 F.2d 714, 219 USPQ 1 (Fed. Cir. 1983) (The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).  In this case, the cost of additional controller that Appellant claims to be useless would not discourage one of ordinary skill in the art over the convenience of sharing the burden of processing different types of cards and other payments without having to reprogramming the POS controller 110.  Therefore, Appellant’s argument is considered not persuasive.
(b) it would have been obvious to modify Dickson in view of case law to include the recited "POS module,"
Appellant argues that the teaching of the court regarding an omission of an element and its function as being obvious lacks rational underpinning required to establish a prima facie case of obviousness, because Dickson requires the fuel dispenser 140 to communicate with the outside authorization network 106 in order for customer payment to be authorized.
The Examiner respectfully disagrees and contends that as discussed in the previous Final Office Action, the embodiment of Fig. 4 in Dickson does not require an authorization network 106 for PIN verification purposes since the smart card 202 contains available payment credit and smart card reader module 130 can perform the PIN decryption and transfer it to the smart card 202 for comparison and verification (par. 40-41).  Thus if it is desirable that “the POS module does not ever have the external communication link such that the POS module is configured on a full time basis to authorize all of the payments” as called for in the claims, the external link would not or need not to be installed and even if it is installed, a removal of it would have been an obvious expedient since it would not jeopardize the sale operation since the POS module does not require an external authorization network.  Dickson in par. 30, 35, and 58 also teach that a dispenser is capable of functioning independently or off-line authorization without a need for an outside network for sale authorization. It is further noted that in Dickson, the fuel dispenser of Dickson can work independently to authorize fuel sale without a need for an external connection, the external connection can be eliminated when desired without jeopardizing the fuel sale operation.  However, the external connection can co-exist as desired (depending on business decision or rules) for other scenarios such as the stored funds on the smart card is insufficient (Dickson, par. 58).  Thus, depending on whether a fuel business wants to eliminate or retain the external connection, either configuration is possible and well within the skills of an ordinary artisan. 
Appellant argues that “Dickson requires the dispenser 140 to "reconcil[e] transaction charges with the outside authorization network" for the payment to be processed and the customer actually charged, even though the smart card 202 locally authorizes the payment. Id. at para. [0006], [0035]”
It is respectfully submitted that these passages from Dickson describe a different embodiment in which the POS module 110 is outside the dispenser (Fig. 3).  In this embodiment, ”the card reader module 130 in accordance with the present invention permits off-line authorization of transaction payment. When a customer uses their smart card 202 (or other type of intelligent payment card), payment authorization may be obtained locally based on information stored within the smart card 202” (par. 35).  This implies that the gas station locally does not require an external connection to a remote (i.e. internet) network for authorization as compared to Fig. 1 embodiment.  Furthermore, this embodiment (Fig. 3) is not relied on to read on the current claims.
Therefore, Appellant’s argument is considered not persuasive.
(c) Dickson does disclose the recited "POS module”
Appellant argues that “the site controller 110 (the alleged "POS module") does not and could not authorize payments as required by claim 22 … at best, the smart card 202, not the site controller 110, authorizes payments in Dickson”.
The Examiner respectfully disagrees and contends that in Dickson, the card 202 or reader 130 authenticates the customer by verifying the input PIN and a PIN stored in the card (par. 40).  The card 202 or the reader 130 provides the PIN verification result to the POS controller 110 which ultimately provides an authorization signal to the fuel dispenser 140 for dispensing the fuel (par. 41). Although Dickson describes the controller 110 locally in cooperation with the card 202 or the card reader 130 to determine whether the transaction is authorized, the final decision is still the POS module 110 since without it, the fuel transaction goal which is dispensation is impossible.  Thus, the POS module 110 of Dickson is believed to read on the claim limitation “receive user payment information” (i.e. PIN, verification result) and authorize the payments by authorizing the dispenser to dispense fuel.
Claims 26 and 27: 
Arguments raised in these claims are similar to those that have been addressed above.
Claim 28: 
Appellant argues that Dickson does not teach a dispense manager configured to provide a prompt on a user interface of the fuel dispenser requesting user input of the user payment information.
However, Dickson teaches a display that displays a message to the user (par. 52), thus although silent to specifically display a prompt for a user payment information, this would have been an obvious extension of Dickson’s teachings since the customer is required to enter a PIN as a card payment information for verification.  Without such prompt, the customer would not have known when and how to input the PIN.  Moreover, this is obvious to one of ordinary skill in the art since this feature has inherently existed long before the claim invention as exemplified in the cited reference Gatto.   The dispense manager here can imply a software resident in the controller.
Claims 32-33, 37, 39-40: 
Arguments raised in these claims are similar to those that have been addressed above.
Claim 31 Obvious Over Dickson And Gatto:
a. Appellant argues that
For reasons similar to those discussed above regarding claim 22, Dickson fails to teach or suggest "the stand-alone POS module being configured to electronically receive user payment information from a fuel dispenser controller for each of a plurality of transactions, authorize payments for each of the transactions using the received user payment information based on locally stored instructions in the fuel dispenser, and electronically communicate each of the authorizations to the fuel dispenser controller," as recited in independent claim 31. Appellant argues that Gatto is only relied on for other features of claim 31 and does not remedy these deficiencies of Dickson with respect to claim 31.
Appellant is invited to revisit the rebuttal regarding claim 22 above.  Since there is no deficiency in Gatto, no rebuttal will be raised.
b. Appellant argues that 
However, contrary to the Examiner's assertions, all of this information that may be stored on the card in Gatto is not taught or suggested in Gatto to be stored at a terminal. Office Action, p. 7. Instead, Gatto only discloses that user identification information in the form of fingerprint or voice identification information may be pre-stored at a terminal. Gatto, col. 9, line 53 to col. 10, line 29.
It is respectfully submitted that in Gatto, user identification is not limited to fingerprint information.  It also includes user identification card, alpha-numeric information entered by keypad, or a combination of these or other techniques (c9 lines 55-65).  The passage where Gatto mentions fingerprint being collected and compared to previously stored information is merely an example of how user identification is inputted and compared to the local memory (c9-10 lines 53-27).  The entire paragraph at c9-10 lines 53-27 focuses on storing user identification information in local memory as an alternative to central memory.
Appellant argues that Gatto simply does not disclose that "all customers' payment card information" is stored in a local memory, suggesting that the combination is an impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, since the local memory is preferred to store user identification information which would have been obvious to include user that enrolled and issued an account identification card.  Thus although silent to how much user information of all users is being stored in the local memory, it would have been obvious before the effective filing date of the claimed invention that if all registered user accounts are stored in the local memory, the POS module in the pump would operate in a single mode in which sale authorization is done locally using the user identifications stored locally in the local memory without having to access a central memory.  For these reasons, the combination is considered proper and predictable since Dickson shows that there is a desire to perform authorization locally in the pump (Dickson, par. 40).
Claims 42: 
Appellant argues that Giacaman is only relied on for dependent claim features and does not remedy the above-discussed deficiencies of Dickson with respect to claim 39 but does not provide specifics as to how the combination of Dickson and Giacaman fails.  Thus, argument raised is considered similar to those that have been addressed above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THIEN T MAI/
Primary Examiner, Art Unit 2887

Conferees:
/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887                                                                                                                                                                                                                                                                                                                                                                                                       /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.